                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


INGRAM BARGE COMPANY, LLC,                        )
                                                  )
Plaintiff,                                        )
                                                  )
v.                                                )           Case No. 3:19-cv-01030
                                                  )           Judge Aleta A. Trauger
BUNGE NORTH AMERICA, INC.,                        )
                                                  )
Defendant.                                        )
                                                  )

                                             ORDER

        The parties’ Joint Motion to Clarify Order Granting Leave to Appeal (Docket No. 34) is

hereby GRANTED. The court’s Order of May 18, 2020 (Docket No. 33) is hereby VACATED.

The court finds that its Order of April 17, 2020 (Docket No. 26) “involves a controlling question

of law as to which there is substantial ground for difference of opinion and that an immediate

appeal from the order may materially advance the ultimate termination of the litigation.” 28 U.S.C.

§ 1292(b). Ingram Barge Company, LLC’s Motion for Leave to Appeal (Docket No. 31) is

therefore GRANTED.

        Ingram has requested that the court certify the following issues for appeal: (1) whether

“Bunge was a consignee”; and (2) whether “by receiving the bill of lading and accepting the cargo

Bunge is bound by the terms of the bills of lading for those five dismissed claims.” The court notes,

however, that it did not hold that the first issue, in and of itself, would be determinative. To the

contrary, the court observed that even a named “consignee, as a third party, will not be bound by

a bill of lading unless the consignee takes some step demonstrating acceptance of the bill’s terms.”

(Docket No. 25 at 12.) The court therefore certifies the following question for appeal: Was Bunge,

by virtue of receiving Bills of Lading and accepting the goods described, bound by the forum



     Case 3:19-cv-01030 Document 35 Filed 05/21/20 Page 1 of 2 PageID #: 685
selection clause incorporated by reference into those Bills, despite not having been identified on

the face of the Bills as the goods’ consignor or the party to whose order the goods were consigned?

If Ingram wishes to argue that Bunge was a consignee and that that status was determinative, it

may, of course, do so.

       This Order is without prejudice to either party’s later appeal of any other issue, including

whether the forum selection clause was validly incorporated by reference into the Bills and whether

the clause was enforceable. Proceedings in this case are hereby STAYED pending the resolution

of the interlocutory appeal.

       It is so ORDERED.



                                                            ______________________________
                                                            ALETA A. TRAUGER
                                                            United States District Judge




                                                2

    Case 3:19-cv-01030 Document 35 Filed 05/21/20 Page 2 of 2 PageID #: 686
